Citation Nr: 1546230	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  12-28 608	)	DATE
	)



On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to February 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in part, granted service connection for left ear hearing loss and assigned a noncompensable (0 percent) rating, effective July 23, 2010; and denied service connection for right ear hearing loss and bilateral tinnitus. 


FINDINGS OF FACT

In October 2015, prior to the promulgation of a final decision in the appeal, VA received notification from the Veteran that he was satisfied with the action taken on his appeal as of May 2015.


CONCLUSION OF LAW

The criteria for dismissal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Discussion

In a decision dated in March 2015, the Board allowed entitlement to service connection for right ear hearing loss.  The Board remanded the case to the AMC for assignment of an evaluation for bilateral hearing loss, as the Veteran's appeal of the initial rating for left ear hearing loss was inextricably intertwined.

In a May 2015 rating decision, the AMC assigned an initial 10-percent rating for the bilateral hearing loss, effective in July 2010.  The rating decision informed the Veteran that the rating was in fact for a bilateral hearing loss.

In a letter dated in October 2015, the Veteran informed VA that he was satisfied with the action on his appeal.  The veteran may indicate he is content with a certain rating, even if it is less than the maximum possible rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In light of the Veteran's action, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to further review the appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to an initial compensable rating for hearing loss is dismissed.

		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


